              Case: 17-5725    Document: 51     Filed: 01/09/2019    Page: 1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   January 8, 2019


Clerk
United States Court of Appeals for the Sixth Circuit
540 Potter Stewart U.S. Courthouse
100 East Fifth Street
Cincinnati, OH 45202-3988


      Re: Benjamin Edward Henry Bradley
          v. United States
          No. 18-7282
          (Your No. 17-5725)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
November 28, 2018 and placed on the docket January 8, 2019 as No. 18-7282.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Jacob C. Travers
                                        Case Analyst




  Case 3:15-cr-00037 Document 1124 Filed 01/09/19 Page 1 of 1 PageID #: 4429
